Citation Nr: 0017943	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed pelvic 
disorder.  

3.  Entitlement to service connection for the claimed 
residuals of a mammoplasty.  

4.  Entitlement to service connection for claimed gastritis.  

5.  Entitlement to service connection for claimed allergies.  

6.  Disagreement with the initial noncompensable rating 
assigned for the service-connected hyperthyroidism.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to June 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



REMAND

In May 2000, the veteran testified at a hearing before the 
undersigned Member of the Board that she was receiving 
ongoing treatment at the Charleston VA Medical Center for 
gastritis, rhinitis, sinusitis, back and pelvic pain.  A 
careful review of the claims folder shows that those records 
have not been obtained.  

The veteran also testified that she had received treatment 
for her service-connected thyroid condition at the Fort 
Gordon and Eisenhower Army Medical Centers, beginning in 
1996, during active service.  She indicated that she was told 
that the records had been sent to another Naval facility and 
that she had been unable to obtain those records.  

The veteran testified further that she had had a VA 
examination in September 1998 regarding her claimed 
gastrointestinal, back, pelvic and allergy disorders.  She 
also indicated that she was examined in October 1998 
regarding the claimed back and pelvic disorders.  She added 
that she had another VA examination in November 1998 
regarding the claimed gastritis.  She noted that the 
examinations where conducted outside of the VA, apparently as 
fee-basis examinations.  None of the reports of those 
examinations is in the claims folder.  

With regard to the service connection claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
held that the Board is on notice when relevant evidence 
may exist or could be obtained, which would make the 
veteran's claim plausible.  The Board has an obligation to 
assist the appellant to understand what evidence is needed 
to complete his or her application for benefits.  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  Therefore, 
the Board believes that all treatment records and reports 
of VA examinations must be obtained prior to adjudication 
of the veteran's claims.  

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining treatment records to which the veteran has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

All pertinent treatment records also should be obtained for 
review.  The veteran should be afforded a VA examination in 
order to determine the current extent of the service-
connected hyperthyroidism.  

The Board points out that the Court has noted that there was 
a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the claimed gastritis, 
allergies, rhinitis, sinusitis, low back 
and pelvic disorder and for service-
connected hyperthyroidism since 1996.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should obtain all records of 
treatment from the Charleston VA Medical 
Center, not previously secured, and the 
reports of VA examinations conducted on a 
fee-basis in September, October and 
November 1998, and associate them with 
the claims folder.  The RO should also 
attempt to obtain all records of 
treatment of the veteran at the Fort 
Gordon and Eisenhower Army Medical 
Center, not previously secured, and add 
those records to the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
hyperthyroidism.  All indicated tests 
must be conducted, including thyroid 
function tests.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should comment on whether 
there are present any symptoms due to the 
service-connected hyperthyroidism, 
including tachycardia, tremor, and 
increased blood or pulse pressure.  The 
examiner should indicate whether the 
veteran is on continuous medication for 
control of the service-connected 
disorder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and her representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


